Title: To James Madison from Richard Rush, 14 January 1818
From: Rush, Richard
To: Madison, James


Dear Sir
London January 14. 1818.
I have great pleasure in sending you by a conveyance, which I hope will prove a safe one, Eustace’s tour and Malthus on population. In place of the most approved answer to the latter work, which, as yet, I have not been able to ascertain, I send the 34th number of the Quarterly review, which you will find to contain a more full notice of its doctrines than, I believe, has heretofore been taken in any periodical work in this country. The article upon Spain and her colonies, in this review, will perhaps also afford you the recreation of an hour.
The Prince Regent has not been in London since my arrival. Hence my presentation has not yet taken place, nor have I, in consequence, mixed with any public or official circles. I have seen Lord Castlereagh twice; but without any important results from the interviews. I am still the mere stranger, having seen nothing but a few of the streets of this dark and dismal-looking metropolis. Until parliament meets, I shall be in no way of hearing any thing. By or before that time, it is probable I shall have had my reception.
My wife and little family bore the voyage remarkably well. We both beg to be remembered to Mrs Madison, and pray that you will receive at all times the assurances of our most sincere and affectionate respects.
Richard Rush.
